DETAILED ACTION
	Claims 1-10 are pending. Claims 3 and 4 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application 17/089,175 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed August 17, 2022, with respect to the rejection(s) of claim(s) 1-10 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Arai (U.S. 2018/0149973).
Therefore, this action is Non-Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (U.S. 2018/0149973).
Arai et al. teaches a resist composition including a base component which exhibits changed solubility in a developing solution under action of acid, and a compound (B1) having an anion moiety and a cation moiety and being represented by general formula (b1) [abstract] wherein a specific example of preferable component (B1) includes the following formula (B1-1):

    PNG
    media_image1.png
    205
    404
    media_image1.png
    Greyscale
[0484] which is equivalent to an acid generator component (B) of instant claim 1, specifically a compound represented by General Formula (b0-1) of instant claims 5 and 6 when Rb02 is a condensed ring type group containing a condensed ring in which an aliphatic hydrocarbon ring and an aromatic ring are condensed which has substituents (F), Y101 is a divalent linking group containing an oxygen atom, V101 is a single bond, R101 is a fluorine atom, m is 1, and M’m+ is a 1-valent onium cation. Arai et al. also teaches a specific example of the base component is the following polymeric compound (A1-4):

    PNG
    media_image2.png
    179
    344
    media_image2.png
    Greyscale
 [0799] wherein the right structural unit is equivalent to a constitutional unit (a01) represented by General Formula (a01-1) of instant claims 1 and 2 when R01 is an alkyl group having 1 carbon atom, na01 is 0, R01 is an aromatic hydrocarbon group, and Ra02 and Ra03 are hydrocarbon groups which are bonded to form a ring, and the left structural unit is equivalent to a constitutional unit (a02) represented by General Formula (a02-1) of instant claim 1 when R02 is a hydrogen atom, Yax0 is a single bond, and Wax0 is a divalent aromatic hydrocarbon group. Arai et al. further teaches the resist composition of the present invention may include, in addition to the components (A) and (B), an acid diffusion control component (hereafter, sometimes referred to as “component (D)”). The component (D) functions as an acid diffusion control agent, i.e., a quencher which traps the acid generated in the resist composition upon exposure. Examples of the component (D) include a photodecomposable base (D1) which is decomposed upon exposure and then loses the ability of controlling of acid diffusion, and a nitrogen-containing organic compound (D2) [0535-0536] wherein a specific example of component (D1) includes the following formula (D-1):

    PNG
    media_image3.png
    178
    364
    media_image3.png
    Greyscale
[0812] which is equivalent to a photodegradable base component (D1) of instant claim 1, specifically a compound represented by General Formula (d1-1) of instant claims 7 and 8 when Rd1 is a cyclic group which has a substituent, m is 1, and Mm+ is a 1-valent organic cation. Arai et al. also teaches the amount of the component (B1) relative to 100 parts by weight of the component (A) is preferably within a range from 1 to 40 parts by weight, more preferably from 5 to 35 parts by weight, and still more preferably from 9 to 30 parts by weight [0486] which overlaps the instantly claimed range of 20 part by mass or more based on 100 parts by mass of the base material component (A) (claim 1). Arai et al. further teaches in the case where the resist composition contains the component (D1), the amount of the component (D1) relative to 100 parts by weight of the component (A) is preferably within a range from 0.5 to 10 parts by weight, more preferably from 0.5 to 8 parts by weight, and still more preferably from 1 to 6 parts by weight [0582] which overlaps the instantly claimed range of 5 parts by mass or more with respect to 100 parts by mass of the base material component (A) (claim 1). Therefore, the combined content of the acid generator component (B1) and base component (D1) overlaps the claimed range of 27 parts by mass to 40 parts by mass (claims 3 and 4). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Herein, Arai et al. teaches when the amount of the component (B1) is at least as large as the lower limit of the above-mentioned range, in the formation of a resist pattern, various lithography properties such as sensitivity, resolution, LWR (line width roughness) and pattern shape are improved. On the other hand, when the amount of the component (B1) is no more than the upper limit of the above-mentioned range, when each of the components are dissolved in an organic solvent, a homogeneous solution may be more reliably obtained and the storage stability of the resist composition is improved [0486-0487]. Arai et al. also teaches when the amount of the component (D1) is at least as large as the lower limit of the above-mentioned range, excellent lithography properties and excellent resist pattern shape can be more reliably obtained. On the other hand, when the amount of the component (D1) is no more than the upper limit of the above-mentioned range, sensitivity can be maintained at a satisfactory level, and through-put becomes excellent [0583]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to optimize the amounts of the acid generator component (B1) and base component (D1) and arrive at the instant claims in order to improve sensitivity, resolution, LWR, pattern shape, storage stability, and through-put.
	With regard to claims 9 and 10, Arai et al. teaches the method of forming a resist pattern according to the second aspect of the present invention includes: using a resist composition according to the first aspect to form a resist film on a substrate; exposing the resist film; and developing the exposed resist film to form a resist pattern [0640] wherein exposure is performed using an electron beam lithography apparatus or an EUV exposure apparatus [0643].
Response to Arguments
	Due to the amendment of instant claims 3 and 4, the objections have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722        

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722